Citation Nr: 1540707	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-25 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) from August 2009 (hearing loss disability) and February 2015 (TDIU) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston Salem, North Carolina.  

In March 2015 correspondence (VA Form 21-4138), the Veteran withdrew his request for a Board hearing on the issue of entitlement to service connection for bilateral hearing loss disability.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

In July 2015, prior to the promulgation of a decision, the Veteran, through his representative, requested to withdraw his appeal for entitlement to service connection for bilateral hearing loss disability.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a July 2015 statement (VA Form 21-4138), the Veteran's accredited representative, on the Veteran's behalf, requested to withdraw his appeal for entitlement to service connection for bilateral hearing loss disability.  Thus, there remain no allegations of errors of fact or law for appellate consideration on that issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed. 


ORDER

The appeal as to the issue of entitlement to service connection for bilateral hearing loss disability is dismissed.


REMAND

In a February 2015 rating decision, the RO denied entitlement to a TDIU.  The Veteran filed a notice of disagreement in March 2015 (See VA Form 21-0868).  Where a Statement of the Case (SOC) has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC pursuant to the notice of disagreement received in March 2015 as to the issue of entitlement to a TDIU.  Only if the Veteran completes an appeal as to issue by the timely filing of a substantive appeal should such issue be certified to the Board for appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


